ICJ_037_AerialIndicent1955_GBR_BGR_1958-01-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF JANUARY 27th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 27 JANVIER 1958
This Order should be cited as follows:
“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of January a7th, 1958: I.C.]. Reports 1958, p. 13.”

La présente ordonnance doit étre citée comme suit:
«Affaire relative à l'incident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),

Ordonnance du 27 janvier 1958: C.I. J. Recueil 1958, p. 13.»

 

Sales number 1 80
Noe de vente:

 

 

 
1958
January 27th
General List :

No. 37

13

INTERNATIONAL COURT OF JUSTICE

YEAR 1958

January 27th, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court;

Having regard to the Order of November 26th, 1957, whereby
the Court fixed June 2nd, 1958, as the time-limit for the filing of
the Memorial of the Government of the United Kingdom of Great
Britain and Northern Ireland and reserved for a subsequent Order
the fixing of a time-limit for the filing by the Respondent of its
Counter-Memorial ;

After ascertaining the views of the Respondent,

Fixes December 9th, 1958, as the time-limit for the filing of the
Counter-Memorial of the Government of the People’s Republic of
Bulgaria;

Reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-seventh day of
January, one thousand nine hundred and fifty-eight, in three
copies, one of which will be placed in the archives of the Court

4
14 AERIAL INCIDENT (U.K. v. BULGARIA) (ORDER 27 1 58)

and the others transmitted to the Government of the United
Kingdom of Great Britain and Northern Ireland and to the Govern-
ment of the People’s Republic of Bulgaria, respectively.

(Signed) Green H. HACKWORTE,
President.

(Signed) ]. Lopez OLIVAN,
Registrar.
